Per Curiam:

The motion to affirm *926is granted and the judgment is affirmed. Wright v. Georgia Railroad & Banking Co., 216 U. S. 420; Georgia R. Co. v. Redwine, 342 U. S. 299.
Eugene Cook, Attorney General of Georgia, M. H. Blackshear, Jr., Deputy Attorney General, and Lamar W. Sizemore, Assistant Attorney General, for Redwine, Harold Sheats and Standish Thompson for Fulton County, and Victor Davidson and Cleburne E. Gregory, Jr. for the City of Union Point et al., appellants.
Robert B. Troutman and Furman Smith for appellee.
Mr. Justice Black dissents.
Mr. Justice Douglas is of the opinion that probable jurisdiction should be noted and the case set down for argument.